2. It was admitted by counsel that John T. Plunkett, deceased, was killed in an accident arising out of and in the course of his employment on December 12th, 1924, while he was acting in the capacity of a police officer of the city of Newark, and that he earned a salary of $2,000 per year. The only question involved was the amount of compensation due for dependency on the part of the petitioners Edward Plunkett and Bridget Plunkett, the father and mother, respectively, of John T. Plunkett, deceased.
3. The petitioners testified that each and every pay check received by John T. Plunkett, deceased, from the city of Newark, was turned over to Bridget Plunkett for the benefit of Bridget Plunkett, the mother, and Edward Plunkett, the father, and that out of each check the most that the deceased received would be up to $5 a week, and during the course of a year the mother and father, the petitioners in this case, would provide for his uniform and civilian clothes.
4. From the testimony adduced at the trial, and from the circumstances from which a fair inference could be drawn, I am of the opinion that Edward Plunkett, the father of the *730deceased, and Bridget Plunkett, the mother of the deceased, were partially dependent upon the earnings of John T. Plunkett, deceased. I further find that both petitioners jointly are entitled to receive compensation at the rate of $10 per week for a period of three hundred weeks, and this paid in the following manner: Eifty-three weeks at $10 per week to be paid in bulk, this representing the number of weeks already due, and the balance of two hundred and forty-seven weeks to be paid in weekly installments of $10 per week; and the petitioners are entitled to $150 for funeral expenses incurred, this amount to be paid on the signing of this determination.
• sfc ❖ * ❖
Harry J. Goas,

Deputy Commissioner.